DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 11/11/2021 has been entered and made of record.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
“sending a message carrying the pitch angle and the yaw angle to a Controller Area Network (CAN) bus; 
parsing, by the CAN bus, the pitch angle and the yaw angle in the message to obtain a calibration result of a successful or failed calibration; 
wherein, the parsing the pitch angle and the yaw angle in the message to obtain the calibration result of the successful or failed calibration, comprises:
 comparing the pitch angle and the yaw angle with respective thresholds; 
in a case that the pitch angle and the yaw angle exceed the respective thresholds more than certain degrees, determining that the calibration has failed; 
in a case that the pitch angle and the yaw angle do not exceed the respective thresholds more than the certain degrees, determining that the calibration is successful”.
Nowhere in the Original disclosure is mentioned a “message carrying the pitch angle and the yaw angle” being sent to a “CAN bus” let alone “parsing” “the pitch angle and the yaw angle in the message to obtain a calibration result of a successful or failed calibration”. There is no teaching about a “CAN bus” performing the function of “parsing” from the original disclosure.
It is also not described in the original disclosure the “parsing” functionality cited above comprising: 
“comparing the pitch angle and the yaw angle with respective thresholds; 
in a case that the pitch angle and the yaw angle exceed the respective thresholds more than certain degrees, determining that the calibration has failed; 


The Applicant cited “... a message carrying the calibration result on the CAN bus” (¶0041) as being the “the calibration calculation result, that is, the pitch angle and the yaw angle, rather than a calibration result of a successful or failed calibration. Additionally, paragraph [0041] of the Specification further notes that "after receiving the message from the application layer, the result is parsed on the CAN bus, and then is notified to a screen device after the parsing is completed". Here, the result is the calibration calculation result carried in the message, that is, the pitch angle and the yaw angle, rather than the calibration result of a successful or failed calibration” (applicant’s remarks, page 9, ¶4). 
The applicant further cited “according to a preferred implementation of the disclosure, if the pitch angle (pitch) and/or the yaw angle (yaw) exceed respective thresholds (e.g., more than 10 degrees), then it is determined that the calibration has failed” (¶0042) as a specific implementation of the “parsing” which compares “the pitch angle and the yaw angle with the respective thresholds to determine whether the calibration is successful” (applicant’s remarks, page 9, ¶4).
These assumptions by the applicant are not supported by the cited paragraphs. In fact, the only mention, from the original disclosure, of a “calibration calculation result” is in ¶0039 of the application as filed (i.e. According to a preferred implementation, the configuration file is a configuration file for AR navigation. S104 can be automatically triggered by setting a corresponding logic condition. For example, if it is determined that the calibration is successful, the write operation is triggered and the calibration calculation result is written into the configuration file, thereby realizing automation of the entire process- ¶0039). There is no mention of “calibration calculation result, that is, the pitch angle and yaw angle”, let alone “a message carrying” a “calibration calculation result, that is, the pitch angle and yaw angle” being sent to a CAN bus.
Regarding claim 9, apparatus claim 9 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore apparatus claim 9 corresponds to method claim 1, and is rejected for the same lack of written description as listed above. Additionally, claim 9 recites:
“parse, by the CAN bus, the pitch angle and the yaw angle in the message to obtain a calibration result of a successful or failed calibration; 
wherein, when the one or more programs, executed by the one or more processors, cause the one or more processors to parse the pitch angle and the yaw angle in the message to obtain a calibration result of a successful or failed calibration, the one or more programs, executed by the one or more processors, cause the one or more processors to specifically compare the pitch angle and the yaw angle with respective thresholds”.
This new limitations by the Applicant suggest two different scenarios:
1)	The specific implementation of the parsing operation is being performed by both the CAN bus and the one or more processors.
2)	The CAN bus is/includes the one or more processors which performs the specific implementation of the parsing operation. 
	Neither of those scenarios are supported by the original disclosure.

Claims 9 and 11-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 9 recites:
by the CAN bus, the pitch angle and the yaw angle in the message to obtain a calibration result of a successful or failed calibration; 
wherein, when the one or more programs, executed by the one or more processors, cause the one or more processors to parse the pitch angle and the yaw angle in the message to obtain a calibration result of a successful or failed calibration, the one or more programs, executed by the one or more processors, cause the one or more processors to specifically compare the pitch angle and the yaw angle with respective thresholds; 
in a case that the pitch angle and the yaw angle exceed the respective thresholds more than certain degrees, determine that the calibration has failed; 
in a case that the pitch angle and the yaw angle do not exceed the respective thresholds more than the certain degrees, determine that the calibration is successful”.
The first cited limitation necessarily suggest that the CAN bus is performing the parsing function. The subsequent cited limitation also suggest that the one or more processors are performing the parsing function. These two limitations are reciting contradictory elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488